DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-19 and species of methyl amyl keton in the reply filed on 8/24/2022 is acknowledged. Claims 9, 18, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and speices, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2022.
Claim Objections
Claim 13 objected to because of the following informalities: line 3, remove one “at from”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6, 17 recites “the method further comprising forming a crosslinking catalyst part, ……combining the crosslinking catalyst part with the base coat”, it is unclear if the crosslinking catalyst part is part of the base coat or not. Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al (US 2008/0152927).
Noguchi teaches a method of combining a CPO solution of Superchlon 822 and a black pigment paste B to form a base coat (example h-2). Superchlon has 20 wt% of chlorinated polyolefin (table 1). 
Claim Rejections - 35 USC § 103
Claim 1-2, 4-7, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowles (US 4,725,640).
Cowles discloses a basecoat comprising 2.5 wt% of a chlorinated polyolefin (5*0.5),  11.52 wt% of a resin (28.8*0.4), 1.92 wt% of a pigment (3.2*0.6), the solid level is 16.04 wt% (example 6). Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Claim 1-2, 4-7, 12 : Cowles discloses a method of mixing a pigment paste and a chlorinated polyolefin solution to produce a basecoat comprising 2.5 wt% of a chlorinated polyolefin (5*0.5),  11.52 wt% of a resin (28.8*0.4), 1.92 wt% of a pigment (3.2*0.6), the solid level is 16.04 wt% (example 6 and 2). Crosslinking agent is added (3:50-55). Cowles teaches the chlorinated polyolefin solution contains 50wt% of solids. Cowles further teaches additional solvent, thinner, were added. 
Cowles does not teach the chlorinated polyolefin solution was diluted to have a 5-20 wt% of polyolefin before mixing with pigment paste, nor the order of adding a coating resin.
However, case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
Claim 10: the base coat comprises 40-75 wt% of volatile solvent (5:30-35). 
Claim 13: Eastman 343-1 has a chlorine content of 18-23 wt%. 
Claim 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowles (US 4,725,640) in view of Sunkara et al (US 2004/0249061).
Cowles teaches the limitation of claim 1, as discussed above. The solvents used in the base coat containing a mixture of acetone and methyl ethyl ketone. 
Cowles does not teach a mixture of methyl amyl ketone and acetone. 
However, Sunkara discloses a base coat and teaches solvent can be methyl ethyl ketone or methyl amyl ketone [0072]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a solvent mixture of methyl amyl ketone and acetone in the composition of Cowels because it is recognized in the art that methyl amyl ketone and methyl ethyl ketone are interchangeable for base coat. 
Case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al (US 2008/0152927).
Noguchi teaches the chlorinated polyolefin solution contains 20wt% of solids. Noguchi further teaches additional solvent was added. 
Noguchi does not teach the chlorinated polyolefin solution was diluted to have a 5-10 wt% of polyolefin before mixing with pigment paste.
However, case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
Claims 4, 10, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al (US 2020/0071536).
Pohl discloses a method of producing a base coat comprising: forming a CPO intermediate comprising a CPO solvent and a chlorinated polyolefin, wherein the CPO intermediate comprises from about 5 to about 20 weight percent of the chlorinated polyolefin, based on a total weight of the CPO intermediate; forming a color intermediate comprising a color imparting additive and a color solvent, wherein the color solvent is different than the CPO solvent; combining the CPO intermediate with the color intermediate to form the base coat, wherein the base coat comprises from about 1 to about 3 weight percent of the chlorinated polyolefin, based on a total weight of the base coat, and wherein the base coat comprises solids at from about 5 to about 30 weight percent, based on the total weight of the base coat (claims 1, 5-6, 8-9). Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-8, 10-17, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.11,021,612. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘612 claims a method of producing a base coat comprising combining a CPO intermediate with a color intermediate to form a base coat.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763